                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JARROD JOSEPH MILLER,
                                  11                                                    Case No. 19-03758 BLF (PR)
                                                            Petitioner,
                                  12                                                    JUDGMENT
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14     WARDEN,
                                  15                       Respondent.
                                  16

                                  17

                                  18            For the reasons stated in the order of dismissal, this action is DISMISSED without
                                  19   prejudice. Judgment is entered accordingly.
                                  20            The Clerk shall close the file.
                                  21            IT IS SO ORDERED.
                                  22   Dated: November 21, 2019                          ________________________
                                                                                         BETH LABSON FREEMAN
                                  23
                                                                                         United States District Judge
                                  24

                                  25   Judgment
                                       PRO-SE\BLF\HC.19\03758Miller_judgment

                                  26

                                  27

                                  28
